 
            
                                                                                                Exhibit
10.15(b)

AMENDMENT TO THE
MINERALS TECHNOLOGIES INC. SAVINGS AND INVESTMENT PLAN
(as amended and restated effective as of January 1, 2013, with certain other
effective dates)




WHEREAS, pursuant to Section 12.1 of the Minerals Technologies Inc. Savings and
Investment Plan, as amended and restated effective as of January 1, 2013, with
certain other effective dates (the "Plan"), Minerals Technologies Inc. (the
"Company") reserves the right to amend the Plan; and


WHEREAS, the Company desires to amend the Plan;


NOW, THEREFORE, the Plan is hereby amended as follows, effective December 6,
2013, except as otherwise specified:



1. Section 5.1(a) shall be amended by replacing the second sentence thereof with
the following:



"In this regard, separate investment funds selected by the Committee shall be
provided for the directed investment of each Participant's Account, including a
separate Employer stock fund which is primarily invested in Minerals
Technologies Inc. common stock, with a portion being invested in cash and cash
equivalents for liquidity purposes, and a separate Pfizer stock fund which is
primarily invested in Pfizer, Inc. common stock, with a portion being invested
in cash and cash equivalents for liquidity purposes."



2. Section 5.1(c) shall be amended by deleting the second paragraph thereof and
replacing it with the following:



"With respect to the portion of the Participant's Account derived from any
Employer contributions made on his behalf under Sections 4.3 or 13.3 which is
invested in publicly-traded employer securities, and/or with respect to any
other contributions invested in Pfizer, Inc. stock, a Participant (or a
Beneficiary of any such Participant if deceased) may direct the Trustee to
divest such securities and to reinvest the proceeds in other investment options
available under the Plan subject to the provisions of Code Section 401(a)(35),
in accordance with rules and procedures established by the Administrator from
time to time."


3.            Section 5.2 shall be amended by replacing it in its entirety with
the following:


"VOTING RIGHTS.  Any securities held in the investment funds, including the
Employer stock fund (within the meaning of Section 5.1(a)) and the Pfizer stock
fund (within the meaning of Section 7.1) shall be voted in the manner provided
in the Trust Agreement."



4. Section 7.1 shall be amended by deleting the second paragraph thereof and
replacing it with the following:



"To the extent the Participant's Account is invested in the Employer stock fund
(within the meaning of Section 5.1(a)) or the Pfizer stock fund (within the
meaning of Section 5.1(a)), the Participant (or Beneficiary in the event of the
Participant's death) may elect to receive such portion of his Account in a
single payment in (i) cash, or (ii) whole shares of stock, with any fractional
shares and the cash and cash equivalent portions of the underlying stock fund
being distributed in cash."


5.        Section 8.3 shall be amended by replacing it in its entirety with the
following:


"WITHDRAWALS AFTER AGE 59½. After attaining age fifty-nine and one-half (59½),
an actively employed Participant may withdraw from the Plan a sum (a) not in
excess of the credit balance of his vested Account and (b) not less than such
minimum amount as the Administrator may establish from time to time to
facilitate administration of the Plan.  Any such withdrawals shall be made in
accordance with nondiscriminatory and objective standards and procedures
consistently applied by the Administrator.  To the extent the Participant's
Account is invested in the Employer stock fund (within the meaning of Section
5.1(a)) or the Pfizer stock fund (within the meaning of Section 7.1), the
withdrawal may be made in the form of whole shares of stock, with any fractional
shares and the cash and cash equivalent portions of the underlying stock fund
being withdrawn in cash.  For purposes of this Section, an actively employed
Participant shall include an Employee who has severed employment with the
Employer but is still employed by a member of the Employer's related group (as
defined in Section 2.4(b)) and who has an Account under the Plan."






IN WITNESS WHEREOF, the Company has authorized the undersigned to execute this
amendment, and this amendment is executed on this 5th day of December, 2013.








MINERALS TECHNOLOGIES INC.






BY: /s/ Thomas Meek
Thomas Meek
Sr. Vice President & General Counsel

22356632.1